DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 11/21/2019; 05/18/2021; and 05/02/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 18, and 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connelly et al. (USPN 6,589,229).
[Claims 1, 2, 18, and 19] Connelly teaches a wearable infusion port (figure 1, item 30) for infusing a fluid (column 6, lines 50-58), comprising: 
a first housing (figure 4, item 54) that defines an inlet port (figure 4, item 84) to receive the fluid (column 10, lines 4-9); 
a second housing (figure 4, items 94/96) coupled to the first housing (figure 4, item 54), the second housing (figure 4, item 94/96) to be coupled to an anatomy (column 10, lines 30-37); 
a valve assembly (figures 6 and 7, items 36/106) fluidly coupled to the inlet port (figure 4, item 84) to receive the fluid (figures 8 and 9), the valve assembly movable from a closed state (figure 6) to an opened state (figure 7) to dispense the fluid (column 10, lines 53-67; column 11, lines 1-30); 
a cannula assembly (figure 4, items 90/92) extending through the first housing (figure 4, item 54) and the second housing (figure 4, items 94/96), the cannula assembly (figure 4, items 90/92) including a cannula (figure 4, item 92) fluidly coupled to the valve assembly (figures 6 and 7, items 36/106) to receive the fluid in the opened state (figure 7), the cannula (figure 4, item 92) to be coupled to the anatomy to infuse the fluid into the anatomy (column 10, lines 4-20); and 
a flow sensor (figures 6 and 7, items 38/40) fluidly coupled to the inlet port (figure 4, item 84) and the cannula (figure 4, item 92), the flow sensor (figures 6 and 7, items 38/40) fluidly coupled upstream from the cannula (figure 4, item 92) to observe an amount of fluid received by the cannula (column 11, lines 31-67; column 12, lines 1-12);
wherein the valve assembly (figures 6 and 7, items 36/106) is enclosed by (as shown in figure 5) the first housing (figure 4, item 54) and the second housing (figure 4, items 94/96), and the valve assembly (figures 6 and 7, items 36/106) includes a valve housing (figure 7, item 106) and a shaft (figure 7, item 36) defining a shaft conduit (figure 7, item 55) downstream from the inlet port (figure 4, item 84), and the shaft (figure 7, item 36) is movable relative to the valve housing (figure 7, item 106) to move the valve assembly (figures 6 and 7, items 36/106) between the closed state (figure 6) and the opened state (figure 7).
[Claim 8] Connelly teaches the limitations of claim 1, upon which claim 8 depends.  In addition, Connelly discloses a control system (figure 3, item 58) that receives the observation from the flow sensor (figures 6 and 7, items 38/40) to transmit the amount of fluid received by the cannula (figure 4, item 92) to a remote device (the examiner notes “a remote device” is not a positively recited claim element) (column 9, lines 16-34; column 11, lines 51-67; column 12, lines 1-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al. (USPN 6,589,229), in view of Antonio et al. (PGPub 2013/0184541).
[Claims 9-11 and 16] Connelly teaches a wearable infusion port (figure 1, item 30) for infusing a fluid (column 6, lines 50-58), comprising: 
a first housing (figure 4, item 54) that defines an inlet port (figure 4, item 84) to receive the fluid (column 10, lines 4-9); 
a second housing (figure 4, items 94/96) coupled to the first housing (figure 4, item 54), the second housing (figure 4, item 94/96) to be coupled to an anatomy (column 10, lines 30-37); 
a valve assembly (figures 6 and 7, items 36/106) fluidly coupled to the inlet port (figure 4, item 84) to receive the fluid (figures 8 and 9), the valve assembly movable from a closed state (figure 6) to an opened state (figure 7) to dispense the fluid (column 10, lines 53-67; column 11, lines 1-30); 
a cannula assembly (figure 4, items 90/92) extending through the first housing (figure 4, item 54) and the second housing (figure 4, items 94/96), the cannula assembly (figure 4, items 90/92) including a cannula (figure 4, item 92) fluidly coupled to the valve assembly (figures 6 and 7, items 36/106) to receive the fluid in the opened state (figure 7), the cannula (figure 4, item 92) to be coupled to the anatomy to infuse the fluid into the anatomy (column 10, lines 4-20); and 
a flow sensor (figures 6 and 7, items 38/40) fluidly coupled to the inlet port (figure 4, item 84) and the cannula (figure 4, item 92), the flow sensor (figures 6 and 7, items 38/40) fluidly coupled upstream from the cannula (figure 4, item 92) to observe an amount of fluid received by the cannula (column 11, lines 31-67; column 12, lines 1-12);
wherein the valve assembly (figures 6 and 7, items 36/106) is enclosed by (as shown in figure 5) the first housing (figure 4, item 54) and the second housing (figure 4, items 94/96), and the valve assembly (figures 6 and 7, items 36/106) includes a valve housing (figure 7, item 106) and a shaft (figure 7, item 36) defining a shaft conduit (figure 7, item 55) downstream from the inlet port (figure 4, item 84), and the shaft (figure 7, item 36) is movable relative to the valve housing (figure 7, item 106) to move the valve assembly (figures 6 and 7, items 36/106) between the closed state (figure 6) and the opened state (figure 7).
Connelly does not specifically disclose a physiological characteristic sensor for observing a physiological characteristic associated with the anatomy.
However, Antonio teaches a wearable infusion port (figure 2, item 200) comprising a first housing that defines an inlet port to receive fluid (figure 2, item 204), a second housing (figure 2, item 210/212) coupled to the first housing, and a cannula assembly (figure 2, item 216) for fluid delivery to the anatomy; wherein the port further comprises a physiological characteristic sensor (figure 2, item 218) coupled to the first housing (figure 2, item 204) proximate an end of the first housing (figure 2, item 204) and spaced apart from the inlet port (figure 2), and the physiological characteristic sensor (figure 2, item 218) is to be coupled to the anatomy to observe a physiological characteristic associated with the anatomy and linked to a control system (“wireless sensor transmitter”) to transmit to a remote device (figure 2; paragraph [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the infusion port taught by Connelly, to have included a physiological characteristic sensor, as taught by Antonio, in order to provide increased functionality and versatility, by allowing for a means by which real-time feedback might be obtained during the infusion of fluid (Antonio; paragraph [0048]).
[Claim 17] Connelly and Antonio teach the limitations of claim 16, upon which claim 17 depends. In addition, Connelly discloses a control system (figure 3, item 58) that receives the observation from the flow sensor (figures 6 and 7, items 38/40) to transmit the amount of fluid received by the cannula (figure 4, item 92) to a remote device (the examiner notes “a remote device” is not a positively recited claim element) (column 9, lines 16-34; column 11, lines 51-67; column 12, lines 1-12).

Allowable Subject Matter
Claims 3-7, 12-15, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/05/2022